DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lessi (U.S. Patent Application Publication Number 2011/03003463). Lessi discloses a method for the extraction of a gas fraction of each compound, the measurement of information representative of the gas fraction of each compound and the calculation, for each first compound of a first group of compounds, of the content of said first compound in the drilling fluid on the basis of information measured for the gas fraction of the first compound and on the basis of a first correction factor (.rho..sub.i) (Please see the abstract).
With respect to claim 1, Lessi discloses and illustrates a system comprising: a gas flow subsystem including a measurement device (57) and an extractor (53); and a computing device (101) in communication with the gas flow subsystem, the computing device including a non-transitory memory device comprising instructions that are executable by the computing device to cause the computing device to perform operations comprising: injecting a carrier gas into the extractor to mix with a sample gas extracted from drilling fluid and produce a combination gas (see paragraph [0003]; acquiring, using the measuring device, a physical state of the combination gas (see paragraph [0003] where quantification of the extracted gases is disclosed), determining a gas flow rate of the combination gas from the extractor (see paragraph [0012]); determining, based on the gas flow rate and the physical state of the combination gas, a corrected flow rate for the carrier gas that is usable for making optimized compositional measurements of the combination gas (determining compounds is found in at least paragraph [0004], flow rates in at least paragraph [0014], and optimized measurements in at least paragraph [0066]); and adjusting a carrier flow rate of the carrier gas to maintain the corrected flow rate of the carrier gas into the extractor (a first corrected flow rate is disclosed at least in paragraph [0052]).
With respect to claim 2, the system of claim 1, wherein the physical state of the combination gas comprises a chemical composition of the combination gas is disclosed as compounds are disclosed in the drilling fluid.
With respect to claim 3, the system of claim 1, wherein the physical state of the combination gas comprises at least one of a temperature or a pressure of the combination gas is disclosed at least in paragraph [0009] as temperature and pressure are disclosed to be used.
With respect to claim 4, the system of claim 1, wherein the operation of adjusting the carrier flow rate of the carrier gas is based on a set point referenced to a temperature and a pressure is disclosed in at least paragraphs [0009] and [0016].
With respect to claim 8, a method comprising: injecting, by a processing device using a flow control device, a carrier gas into an extractor to mix with a sample gas extracted from drilling fluid and produce a combination gas; acquiring, by the processing device using a measuring device, a physical state of the combination gas; determining, by the processing device, a gas flow rate of the combination gas from the extractor; determining, by the processing device and based on the gas flow rate and the physical state of the combination gas, a corrected flow rate for the carrier gas that is usable for making optimized compositional measurements of the combination gas; and adjusting, by the processing device, a carrier flow rate of the carrier gas to maintain the corrected flow rate of the carrier gas into the extractor is disclosed as this is the method of operating the device of claim 1 discussed in detail above.
With respect to claim 9, the method of claim 8, wherein the physical state of the combination gas comprises a chemical composition of the combination gas is disclosed as compounds are disclosed in the drilling fluid.
With respect to claim 10, the method of claim 8, wherein the physical state of the combination gas comprises at least one of a temperature or a pressure of the combination gas is disclosed at least in paragraph [0009] as temperature and pressure are disclosed to be used.
With respect to claim 11, the method of claim 8, wherein adjusting the carrier flow rate of the carrier gas is based on a set point referenced to a temperature and a pressure is disclosed in at least paragraphs [0009] and [0016].
With respect to claim 15, a non-transitory computer-readable medium that includes instructions that are executable by a processing device for causing the processing device to perform a method comprising: injecting a carrier gas into an extractor to mix with a sample gas extracted from drilling fluid and produce a combination gas; acquiring a physical state of the combination gas; determining a gas flow rate of the combination gas; determining, based on the gas flow rate and the physical state of the combination gas, a corrected flow rate for the carrier gas that is usable for making optimized compositional measurements of the combination gas; and adjusting a carrier flow rate of the carrier gas into the extractor to maintain the corrected flow rate of the carrier gas is disclosed in view of the method claim 8 above. 
With respect to claim 16, the non-transitory computer-readable medium of claim 15, wherein the physical state of the combination gas comprises a chemical composition of the combination gas is disclosed as compounds are disclosed in the drilling fluid.
With respect to claim 17, the non-transitory computer-readable medium of claim 15, wherein the physical state of the combination gas comprises at least one of a temperature or a pressure of the combination gas.
With respect to claim 18, the non-transitory computer-readable medium of claim 15, wherein adjusting the carrier flow rate of the carrier gas is based on a set point referenced to a temperature and a pressure is disclosed at least in paragraph [0009] as temperature and pressure are disclosed to be used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 12-14, 19, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessi.
With respect to claims 5-7, 12-14, 19, and 20, Lessi discloses that there are at least first and second compounds, and a first correction factor used for moving the compound through the system and a second correction factor associated with pushing the compound out the system.  Since there are at least two compounds measured and accounted for, then the system would have to measure a compound and then purge the compound in order to not have erroneous measurements.  Therefore, a purge flow and flow rate to clear the system from one compound to the other would be well within the preview of one of ordinary skill in the art at the time of the invention as you would have to purge between compounds in order to have accurate measurements from the analyzer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



August 26, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861